SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Helios and Matheson Analytics Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange ActRule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1. Amount previously paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: PRELIMINARY PROXY STATEMENT—SUBJECT TO COMPLETION [] To our stockholders: You are cordially invited to attend the Special Meeting of Stockholders of Helios and Matheson Analytics Inc. on [ ]. The meeting will begin promptly at 10:00a.m. local time at Empire State Building, 350 Fifth Avenue,67th floor, suite 6710, conference room A, New York, New York 10118. The official Notice of Special Meeting of Stockholders, proxy statement, proxy card and return envelope are included with this letter. The matters listed in the Notice of the Special Meeting of Stockholders are described in detail in the proxy statement. The vote of every stockholder is important. Whether or not you plan to attend the Special Meeting, please cast your vote as promptly as possible, as instructed in the accompanying proxy statement. Sincerely, HELIOS AND MATHESON ANALYTICS INC. Theodore Farnsworth, Chief Executive Officer HELIOS AND MATHESON ANALYTICS INC. EMPIRE STATE BUILDING NEW YORK, NEW YORK 10118 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS
